IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 15504

                        In the Matter of BILL HAROLD RAYMOND,
                                       Respondent.


                              ORDER OF DISBARMENT




       In a letter signed August 21, 2017, addressed to the Clerk of the Appellate Courts,
respondent Bill Harold Raymond, an attorney admitted to practice law in the state of
Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217 (2017 Kan. S. Ct. R. 260).


       At the time the respondent surrendered his license, a disciplinary complaint was
pending, alleging that the respondent violated the Kansas Rules of Professional Conduct.


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Bill Harold Raymond be and he is hereby
disbarred from the practice of law in Kansas, and his license and privilege to practice law
are hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Bill Harold Raymond from the roll of attorneys licensed to practice law in Kansas.




                                               1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2017 Kan. S. Ct. R. 262).


       IT IS SO ORDERED this 25th day of August, 2017.




                                             2